Exhibit 10.41

 

Sale and Purchase Agreement

 

This agreement is entered into this 12TH day of August, 2004

 

BY AND AMONG

 

•   RÜTGERS RAIL S.p.A., a company duly organized and existing under the laws of
Italy, having its registered office in 83100 Avellino, at Via Pianodardine,
Fiscal Code 01905290167 hereinafter referred to as “Seller” or “Rütgers Rail
SpA”, which is subject to the direction and co-ordination of Rütgers AG, a
German company with its registered office in Essen (Germany) hereby represented
by Dr. Bertrand Falque (President of the Board of Directors of Seller) and Dr.
Thomas Altenbach, (member of the Board of Directors of the Seller).

 

- on one side -

 

AND

 

•   WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a company duly organized
and existing under the laws of Delaware, having its principal office at 1001 Air
Brake Avenue, Wilmerding, PA 15148, (hereinafter referred to as “Purchaser”),
hereby represented by Mr. Anthony J. Carpani, duly authorized;

 

- on the other side -.

 

Seller and Purchaser are also severally referred to as “Party” and collectively
as “Parties”.

 

RECITALS

 

A. Whereas, Seller is in the business of designing, developing, manufacturing,
marketing and selling in Europe brake shoes, brake pads and related products and
windows and interior fittings for rail cars (the “Business”).

 

B. Whereas, Purchaser wishes to purchase (directly or indirectly through a
subsidiary) from Seller, and Seller wishes to assign, convey and transfer to
Purchaser, substantially all of the assets and properties held by Seller
primarily relating to, used or held for use in connection with the Business upon
the terms and subject to the conditions hereinafter set forth;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE 1

 

Premises, Enclosures and Schedules

 

The above recitals, as well as the enclosures and Schedules annexed to this
Agreement and referred herein shall form an integral and substantial part
hereof, and shall be binding upon the Parties.

 

ARTICLE 2

 

Certain Definitions

 

In addition to any other term defined in other parts of this Agreement, the
following terms shall have, for the purposes of this Agreement, the meanings set
forth below.

 

2.0 “Accounting Principles” shall mean: (i) as to RÜTGERS Rail SpA, the Italian
Accounting Principles (as defined below), which have been consistently applied
by RÜTGERS Rail SpA in respect of its last 2 (two) audited annual financial
statements; (ii) as to any Subsidiary incorporated in a jurisdiction other than
Italy, the accounting principles generally accepted in the country in which the
relevant company is incorporated, as consistently applied (in the case of Abex
Rail S.A. in respect of its last 2 (two) audited annual financial statements),
(iii) in all cases as amended and supplemented by the accounting principles and
the application and construction criteria set forth in Schedule 2.0 hereto,
provided that, however, in any case such principles shall be sound and correct
and applied in compliance with applicable Legal Requirements and (iv) Seller’s
past practices consistently applied.

 

2.1 “Affiliate” shall mean any entity or individual that directly or indirectly
controls, is controlled by or is under common control with another entity or
individual. “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management policies of an entity whether
through ownership of voting securities, by contract or otherwise.

 

2.2 “Agreement” shall mean this agreement for the purchase and sale of the
Business.

 

- 2 -



--------------------------------------------------------------------------------

2.3 “Business Days” shall mean the days in which banks in Milan, Italy, are open
for business.

 

2.4 “Cash” shall mean at the relevant date, the aggregate consolidated amount of
any cash at hand and cash equivalents of Seller and the Subsidiaries. “Cash
equivalents” shall include, without limitation, any cheques, deposits with banks
and other financial institutions, marketable securities of any kind (whether
debt, equity or other), money market funds, other liquid and marketable
investments, or marketable shares in other investment funds. Cash shall also
include any pre-payment of any tax made by the Seller and the Subsidiaries prior
to the Effective Date with respect to any tax period ending after the Effective
Date as specifically described on Schedule 2.4.

 

2.5 “Closing” shall mean the actual transfer and delivery of the Assets to
Purchaser and/or any person indicated by the Purchaser pursuant to Article 2.15,
as well as the other actions set forth under Article 7.

 

2.6 “Effective Date” shall mean 23.59 hours of the day before the day on which
the Closing occurs.

 

2.7 The “Effective Date Net Worth” shall be calculated on the basis of the
Effective Date Consolidated Balance Sheet, applying the same criteria as applied
in the calculation of the Reference Date Net Worth.

 

2.8 “Financial Statements” shall mean the audited financial statements of Seller
together with the report thereon of PricewaterhouseCoopers LLP, independent
certified accountants, and Abex Rail S.A., together with the report thereon of
KPMG, independent certified accountants, prepared in accordance with the
respective Italian or French Accounting Principles as of and for the year ended
December 31, 2003, as well as the unaudited pro forma financial statements of
the Rütgers Rail GmbH and the pro forma consolidated financial statements of
Seller, Abex Rail S.A. and Rütgers Rail GmbH, together with the report thereon
of PricewaterhouseCoopers LLP, independent certified accountants, (the balance
sheet included in such pro forma consolidated financial statements is
hereinafter also referred to as “pro forma consolidated Reference Date Balance
Sheet”) and all attached under Schedule 2.8 hereto.

 

2.9 “Independent Accountant” shall mean the firm of certified accountants named
PricewaterhouseCoopers LLP, failing acceptance by such firm, the firm of
certified accountants named Deloitte & Touche, failing acceptance by such firm,
the firm of certified accountants KPMG.

 

2.10 “Italian Accounting Principles” shall mean the Italian generally accepted
accounting principles of the Consigli Nazionali dei Dottori Commercialisti e dei
Ragionieri, and in the lack of any such principles, the accounting principles of
the International Accounting Standards Committee (IASC) consistently applied.

 

- 3 -



--------------------------------------------------------------------------------

2.11 “Legal Requirement” shall mean any binding international, national,
regional, provincial or local law, regulation or treaty.

 

2.12 “Liability” shall mean with respect to any person or entity, any liability
or obligation of such person or entity of any kind, character or description,
whether known or unknown, absolute or contingent, accrued or unaccrued, disputed
or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise, and whether or not the same is required to be accrued
on the financial statements of such person or entity.

 

2.13 “Material Adverse Change” shall mean the occurrence of any events or
changes that result in, or may be reasonably likely to result in, (1) a loss,
destruction or decrease in value (other than normal wear and tear) of the assets
of the Business, (2) additional Liabilities of the Business (other than Excluded
Liabilities and other than contracts entered into in the ordinary course of
business), (3) an effect on the results of operations or financial condition of
the Business as a whole or (4) changes in the Contracts, provided, that any of
(i) through (iv) shall have a negative net effect individually of at least Euro
500,000, and in the aggregate of at least Euro 1,400,000. For purposes of
calculating the effects of such events or changes, the following principles
shall apply: (i) the net aggregate effect of the changes or events shall be
measured based on a 24 month period beginning on the date of Closing, (ii) the
individual net effect of any individual changes or events shall be measured
based on any rolling twelve (12) month period within the 24 month period
beginning on the date of Closing, (iii) a delay of a Contract of no more than 12
months shall not be considered to be a “negative effect,” and (iv) “Material
Adverse Change” shall not include any change or effect attributable to general
economic or industry conditions. “Net effect” shall mean any negative effect
offset by any new Contracts entered into prior to Closing.

 

2.14 “Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative) commenced, brought, conducted or heard by or before
any governmental body or arbitrator.

 

2.15 “Purchaser” shall mean Westinghouse Air Brake Technologies Corporation, as
better identified above, and/or that other entity controlled by Purchaser, in
any case being part of its group, which Purchaser reserves the possibility and
right to designate according to Article 1401 of the Italian Civil Code, by and
no later than fifteen (15) Business Days prior to Closing (hereinafter referred
to as the “Designated Purchaser”). Upon such designation and relevant acceptance
by the Designated

 

- 4 -



--------------------------------------------------------------------------------

Purchaser, all and any of Purchaser’s rights and all and any of Purchaser’s
obligations deriving from this Agreement shall be respectively automatically
transferred and assigned to the Designated Purchaser, effective as of the date
hereof, as if the Designated Purchaser originally executed this Agreement in
place of Purchaser, it being understood that Purchaser shall not be released of
any of its obligations under this Agreement and shall be jointly and severally
liable with the Designated Purchaser with respect to the Seller for any
obligations arising from this Agreement.

 

2.16 “Reference Date” shall mean December 31, 2003.

 

2.17 “Reference Date Net Worth” shall mean the amount equal to the difference
between (i) the amount shown on the pro forma consolidated Reference Date
Balance Sheet under the heading “Total Assets” (disregarding any items reflected
on the pro forma consolidated Reference Date Balance Sheet not transferred to
Purchaser) and (ii) the amount shown on the pro forma consolidated Reference
Date Balance Sheet under the heading “Total Liabilities” (disregarding any
Liabilities that are not Assumed Liabilities, even if reflected on the pro forma
consolidated Reference Date Balance Sheet).

 

2.18 “Schedule” shall mean any schedule attached to this Agreement.

 

2.19 “Seller” shall have the meaning set forth in the Preamble.

 

2.20 “Sellers’ Knowledge” shall mean the knowledge of any member of the Board of
Directors of Seller and the Subsidiaries and Thomas Altenbach, Michael
Delansaye, Bertrand Falque, Dr. Ing Sergio Russo, Karl Kever and Juergen
Schroeder.

 

2.21 “Subsidiary” shall have the meaning set forth in Section 3.1(n).

 

2.22 “Tax” shall mean any form of taxes, assessments, charges, duties, fees,
levies or other governmental charges including those relating to income,
franchise, capital stock, real property, personal property, tangible,
withholding, employment, payroll, social security, social contribution,
unemployment compensation, disability, transfer, sales, use, excise, gross
receipts, value-added and all other taxes of any kind levied pursuant to any
applicable law by any governmental, regional, provincial or local government or
municipality together with any interest or penalty thereto, but excluding any
deferred tax.

 

2.23 “Tax Asset” shall mean any credit or tax item that can be carried forward
or back as a tax loss to reduce any Tax.

 

2.24 “Tax Authority” shall mean any governmental authority in charge of imposing
any Tax.

 

- 5 -



--------------------------------------------------------------------------------

2.25 “Tax Period Before Effective Date” shall mean any Tax assessment period
ending on or before the Effective Date.

 

2.26 “Tax Refund” shall mean any repayment of any Tax received by any Party and
any claim for repayment of any Tax assessed in favour of any Party by a Tax
Authority.

 

2.27 “Tax Return” shall mean any return or declaration relating to any Tax,
which must be made to a Tax Authority under applicable laws.

 

2.28 “Tax Saving” shall mean any decrease of any assessed Tax, including any
increase of loss carry forwards, any depreciable, amortizable or accruable item
or amount relevant for the assessment of any present or future Tax, or any
corporation tax credit.

 

2.29 “Transfer Agreements” shall mean the final agreements of sale and purchase
of the Assets and Assumed Liabilities to be executed between the Seller and the
Purchaser in accordance with the applicable law.

 

ARTICLE 3

 

Sale and Purchase of the Assets, Purchase Price

and Other Related Matters

 

3.1 Sale and Purchase. Upon the terms and subject to the conditions of this
Agreement, at Closing, the Seller shall sell, assign and deliver to Purchaser,
and Purchaser shall purchase from the Seller, all right, title and interest of
the Seller in and to the properties, assets and assignable rights of every
nature, kind and description, tangible and intangible (including goodwill),
whether now existing or acquired by the Closing (other than the Excluded Assets)
primarily relating to, used or held for use in connection with the Business on
the Effective Date (collectively, the “Assets”), including without limitation
the following items:

 

  (a) all machinery, equipment, furniture, furnishings, automobiles, trucks,
vehicles, tools, dies, molds and parts and similar property (including, but not
limited to, any of the foregoing purchased subject to any conditional sales or
title retention agreement in favor of any other individual or entity), including
those items described on Schedule 3.1(a);

 

  (b) all inventories of raw materials, work in process, finished products,
goods, spare parts, replacement and component parts, and office and other
supplies (collectively, the “Inventories”), including without limitation
Inventories held at any location controlled by the Seller or the Subsidiaries,
Inventories previously purchased by the Seller and in transit to the Seller or
the Subsidiaries at such locations or otherwise held on behalf of the Seller at
any other location, including those items described on Schedule 3.1(b);

 

- 6 -



--------------------------------------------------------------------------------

  (c) all rights in and to products sold or leased by the Business (including,
but not limited to, products hereafter returned or repossessed and unpaid Seller
rights of rescission, replevin, reclamation and rights to stoppage in transit);

 

  (d) all rights (including any and all IP Rights) in and to any products or
applications under research or development prior to or on the Effective Date;

 

  (e) to the extent the assignment from the Seller to the Purchaser is admitted
under applicable statutory or contractual provisions, or the respective other
party or parties agree to and do not oppose such assignment, all of the rights
of Seller under all contracts, arrangements, licenses, leases and other
agreements relating to the Business, including those items described in Schedule
3.1(e) (the “Contracts”) and including, without limitation, the employment
relationships with the members of the workforce in Avellino and Montefredane,
any right to receive payment for products sold or services rendered, and to
receive goods and services, pursuant to such Contracts and to assert claims and
take other rightful actions in respect of breaches, defaults and other
violations of such Contracts and otherwise;

 

  (f) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items relating to the Assets or the Business but
excluding all such items of the Seller which fall under the definition of Cash;

 

  (g) all accounts receivable held by Seller and all notes, bonds and other
evidences of indebtedness of and rights to receive payments from any individual
or entity held by Seller including those items described in Schedule 3.1(g) but
excluding all such items of the Seller which fall under the definition of Cash;

 

  (h) all intangible rights and property of Seller (including all IP Rights),
relating to, used or held for use in connection with the Business, including,
but not limited to, rights to sue for and remedies against past, present and
future infringements thereof, and rights of priority and protection of interests
therein under the laws of any jurisdiction worldwide and all tangible
embodiments thereof but excluding the name and trademark “Rütgers” (whether used
independently or as a component of names or trademarks) pursuant to Section 3.2
(together with all IP Rights included in the other clauses of this Section 3.1,
the “Intellectual Property Assets”);

 

- 7 -



--------------------------------------------------------------------------------

  (i) all books, records, manuals and other materials (in any form or medium)
relating to the Business, including, without limitation, all records and
materials maintained at any office of Seller or its Affiliates, advertising
matter, catalogues, price lists, correspondence, mailing lists, lists of
customers, distribution lists, photographs, production data, sales and
promotional materials and records, purchasing materials and records, personnel
records, manufacturing and quality control records and procedures, blueprints,
research and development files, records, data and laboratory books, IP
disclosures, media materials and plates, accounting records, sales order files
and litigation files, except to the extent any of the aforesaid documents must,
under the applicable Legal Requirements, continue to be kept by Seller, in which
case, Seller shall provide a copy of such documentation to Purchaser in due
course after Closing;

 

  (j) to the extent their transfer is permitted by law, all permits, licenses,
registrations or other instruments issued by any governmental body or agency
relating to the Assets or the Business, including all applications therefor;

 

  (k) all rights to causes of action, lawsuits, judgments, claims and demands of
any nature available to or being pursued by Seller with respect to the Business
or the ownership, use, function or value of any Asset, whether arising by way of
counterclaim or otherwise;

 

  (l) all guarantees, warranties, indemnities and similar rights in favor of
Seller with respect to the Business or any Asset;

 

  (m) the real property set forth on Schedule 3.1(m) hereto, together with any
permits or licenses related thereto, to the extent their transfer is permitted
by law; and

 

  (n) all of Seller’s shares in its subsidiaries (i) Abex Rail S.A., a company
duly organized and existing under the laws of France, having its registered
office in 18100 Vierzon, 26 Rue de la Société, Fiscal Code and VAT no. FR 30 349
181 479 and a registered share capital of Euro 100,000 which is divided into
2,500 shares, each with a nominal value of Euro 40, of which 2,494 are owned by
Seller; and the obligation of Seller to cause the transfer the remaining six
shares held by six individuals and (ii) RÜTGERS Rail GmbH, a company duly
organized and existing under the laws of Germany, having its registered office
in 45329 Essen, at Schnieringshof 10-14, registered with the Companies’ Register
of Essen under no. HRB 17485, Fiscal Code and VAT no. DE 813 885 410
(hereinafter referred to as “RÜTGERS Rail GmbH”) and a registered share capital
of Euro 25,000 (together, the “Subsidiaries”).

 

- 8 -



--------------------------------------------------------------------------------

Subject to the terms and conditions hereof, at the Closing, the Assets shall be
transferred or otherwise conveyed to Purchaser free and clear of all
Encumbrances (as defined in Section 8.2.4(b)) (“Encumbrances”) other than
customary title retention rights as specifically described on Schedule 3.1 and
the Assumed Liabilities shall be transferred.

 

3.2 Excluded Assets. Seller will retain and not transfer, and Purchaser will not
purchase or acquire, certain retained liabilities (the “Retained Liabilities”)
listed on Schedule 3.2(a) and the assets listed on Schedule 3.2(a) including but
not limited to, (a) the capital stock of the Seller; (b) the name or trademark
“Rütgers”; and (c) the Cash held by the Seller on the Effective Date
(collectively, the “Excluded Assets”). The Cash held by the Subsidiaries is
addressed by Sections 2.4 (Definitions) and 3.3 and 3.9 of this Agreement

 

3.3 Provisional Purchase Price, Additional Purchase Price . On the terms and
subject to the conditions set forth in this Agreement, Purchaser agrees to pay
to Seller € 28,000,000 (Twenty Eight Million Euro) (the “Provisional Purchase
Price”) plus an amount equal to the Cash held by the Subsidiaries as of the
Effective Date the “Additional Purchase Price”). The Provisional Purchase Price
shall be payable to the Seller at the Closing, by wire transfer. The Additional
Purchase Price shall be payable according to Section 3.9.

 

3.4 Allocation of Purchase Price. The Parties agree to allocate the Provisional
Purchase Price among the Assets (including goodwill created by the transactions
contemplated under this Agreement) and the Liabilities in accordance with an
allocation balance sheet/ transfer balance sheet. The Parties shall, and shall
cause their respective accountants to begin preparation of this allocation
jointly on or before 20th October 2004 and to be updated and finalized within
one month after the later date on which the Additional Purchase Price becomes
payable and the adjustment, if any, of the Purchase Price according to Article
3.7 has become binding between the Parties.

 

3.5 Assumed Liabilities. At the Closing, as an effect of the Transfer
Agreements, Purchaser shall assume and agree to discharge and perform when due,
only the following Liabilities of Seller (collectively, the “Assumed
Liabilities”):

 

  (a) all Liabilities for future performance arising out of the Contracts
assigned to the Purchaser pursuant to Article 3.1, including the mandatory
severance payment (“trattamento di fine rapporto”) due under Italian employment
laws which are inter alia described in Schedule 3.5(a) and any severance
liabilities of the Seller toward

 

- 9 -



--------------------------------------------------------------------------------

Franco Pani under the agency relationship but excluding any Liability arising
out of the operation of the Business prior to the Closing such as any warranty
or product liability claims;

 

  (b) any trade account payables of the Business as set forth in the Financial
Statements that remain unpaid as of the Effective Date, except for those that
are overdue by more than 30 days from the due date as defined in the respective
invoice (The overdue-exception does not apply to trade accounts payable which
have not been paid yet for the reason of a good faith contestation or set-off
relating to the Business). Any trade account payable owed by the Seller to any
Affiliate of Seller other than the Subsidiaries shall be excluded, except as set
forth on Schedule 3.5(b);

 

  (c) any trade account payable of the Business incurred after the date of the
Financial Statements but on or before the Effective Date in the ordinary course
of business consistent with past practices that remains unpaid at the Effective
Date, except for those that are overdue by more than 30 days from the due date
as defined in the respective invoice (The overdue-exception does not apply to
trade accounts payable which have not been paid yet for the reason of a good
faith contestation or set-off relating to the Business), as of the Effective
Date. Any trade account payable owed the Seller to any Affiliate of Seller other
than the Subsidiaries shall be excluded, except as set forth on Schedule 3.5(c);

 

  (d) Liabilities of the Business under written purchase orders or offers and
sales orders or offers relating primarily to the Business, which have not been
performed prior to the Effective Date as set forth on Schedule 3.1(a)
(Attachments A and B);

 

  (e) Liabilities for a prorated share (based on relative number of days of
ownership) for Taxes arising out of the operation of the Business, which if paid
on a timely basis, are due after the Effective Date (the “Assumed Taxes”);

 

Purchaser shall not be deemed to have assumed or agreed to pay, perform or
discharge any Liability of the Seller, its Affiliates or the Business other than
the Assumed Liabilities and all such other Liabilities of the Seller or the
Business (other than the Assumed Liabilities) shall remain the responsibility
of, and shall be retained, paid, performed, and discharged by Seller or its
Affiliates (the “Excluded Liabilities”). Where the Purchaser incurs or suffers
Losses as a consequence of Excluded Liabilities, Article 9, including Art.
9.2.2, of this Agreement shall apply.

 

3.6 Transfer Agreement. The sale and purchase of the Business shall be finalized
through the Transfer Agreement to be executed at Closing, before an Italian
notary and in the Italian language, substantially in the form shown in Schedule
3.6. It is understood that the Transfer Agreements will not supersede nor novate
this Agreement. In particular,

 

- 10 -



--------------------------------------------------------------------------------

all clauses of this Agreement providing for any obligation to be performed after
Closing shall remain in full force and effect thereafter in accordance with
their respective terms without necessity for any of the Parties to reiterate or
otherwise confirm its commitment with respect thereto.

 

3.7 Post-Closing Adjustment.

 

  (a) As promptly as practicable (but in no event later than forty-five (45)
Business Days after the Effective Date), Seller shall deliver to Purchaser a
consolidated balance sheet for the Business as of the Effective Date (the
“Effective Date Consolidated Balance Sheet”) and an accompanying closing
statement (the “Closing Statement”) reasonably detailing Seller’s determination
of the Reference Date Net Worth of the Business, the Effective Date Net Worth of
the Business and of the difference between the Effective Date Net Worth and the
Reference Date Net Worth. It is understood that in preparing the Effective Date
Consolidated Balance Sheet, the Accounting Principles used for the preparation
of the Financial Statements and Seller’s internal accounting policies and
practices shall be applied consistent with past practice. The core of these
Accounting Principles are shown in Schedule 2.0. During the said forty-five (45)
Business Day period, Purchaser shall grant Seller and its accountants full
access upon reasonable notice at all reasonable times during normal business
hours to Purchaser’s books and records needed to prepare the Effective Date
Consolidated Balance Sheet. The accounting procedures used to prepare the
Effective Date Consolidated Balance Sheet shall include, at either Parties’
request, the joint taking of a physical inventory by the Parties and their
independent public accountants at the first Business Day after the Effective
Date;

 

  (b) the Effective Date Consolidated Balance Sheet and the calculation of the
difference between the Effective Date Net Worth and the Reference Date Net Worth
so delivered by Seller shall be final and binding upon the Parties unless a
written notice of disagreement with respect thereto (hereinafter referred to as
the “Notice of Disagreement”), specifying in detail the nature and reasons of
such disagreement, is notified by Purchaser to Seller within forty-five (45)
Business Days following the date on which the Effective Date Consolidated
Balance Sheet and the calculation of the difference between the Effective Date
Net Worth and the Reference Date Net Worth is delivered;

 

  (c) if a Notice of Disagreement is notified as provided in Paragraph (b)
preceding, during a period of thirty (30) Business Days following the delivery
of such notice, Seller and Purchaser shall attempt to resolve any disagreement
which they may have with respect to any matter specified in such Notice of
Disagreement, and to lay down such solution in writing;

 

- 11 -



--------------------------------------------------------------------------------

  (d) if, at the end of such 30-Business-Day period, any matters remain which
are the subject matter of the Notice of Disagreement but on which Seller and
Purchaser failed to reach an agreement in writing, then all of such matters to
which agreement is not so reached, will, at request of one Party, be submitted
to and reviewed by the Independent Accountant;

 

  (e) the Independent Accountant shall formally accept in writing the mandate to
settle and determine the disputed matters as soon as possible after the date on
which the disputed matters are submitted to it and – in accepting such mandate –
shall expressly undertake in writing to:

 

  (i) consider only the disputed matters;

 

  (ii) determine the disputed matters by interpreting, if necessary any
agreements between the Parties and making any adjustments required to the
calculation of the difference between the Effective Date Net Worth and the
Reference Date Net Worth;

 

  (iii) summarily justify in writing its determinations with respect to each of
the disputed matters; and

 

  (iv) to carry out the above tasks (i) through (iii) within thirty (30)
Business Days from the acceptance of the mandate;

 

  (f) the Independent Accountant shall have access to the books, records,
personnel and any other information of the Parties to the maximum extent
required, in its reasonable judgment and prior consultation of the Parties, to
perform the services contemplated hereby;

 

  (g) upon resolution of all disputed matters, the Independent Accountant shall
deliver to the Parties a revised Reference Date Net Worth and Effective Date Net
Worth appropriately adjusted as described in the preceding paragraph (e) (ii);

 

  (h) the determinations of the Independent Accountant prepared and delivered in
accordance with the preceding paragraphs (e) (ii) and (g) shall be final and
binding upon the Parties for the purposes of Article 3.8 and shall not be
subject to appeal;

 

  (i) all fees and disbursements of the Independent Accountant due in connection
with the resolution of the disputed matters pursuant hereto and with the
provision of the services contemplated hereby shall be borne by Purchaser and
Seller equally.

 

- 12 -



--------------------------------------------------------------------------------

3.8 Payment of Adjustment to Purchase Price. Seller and Purchaser shall settle
any difference between the (i) Reference Date Net Worth, and (ii) the Effective
Date Net Worth as finally agreed among the parties or determined in accordance
with Article 3.7 within ten (10) Business Days after the differences between the
Reference Date Net Worth and the Effective Date Net Worth has been finally
agreed between the Parties or determined in accordance with Article 3.7, as
follows:

 

  (a) If the Effective Date Net Worth is higher than the Reference Date Net
Worth, Purchaser shall pay to Seller an amount equal to the excess amount.

 

  (b) If the Effective Date Net Worth is lower than the Reference Date Net
Worth, Seller shall pay to Purchaser an amount equal to the shortfall.

 

3.9 Payment of the Additional Purchase Price. The Purchaser shall pay to the
Seller within twenty (20) Business Days after Closing the Additional Purchase
Price.

 

3.10 Payment modalities. All payments to be made pursuant to this Agreement
shall be made in immediately available funds by irrevocable wire transfer to the
bank account to be designated in writing by Seller or by Purchaser, as the case
may be, at least two (2) Business Days prior to the date on which payment is
due.

 

3.11 Interest. The payments under this Article 3 shall bear interest as follows:

 

  (a) Any settlement payment pursuant to Article 3.8 shall bear interest at a
rate of 6% on the amount of the payment pursuant to Section 3.8 multiplied by
the number of days from and including the Effective Date to and including the
date on which the amount is paid pursuant to Section 3.8, divided by 365;

 

  (b) In the case of delay by any Party, the outstanding amount shall bear
interest at a rate of 10% per annum from (and including) the due date to (and
including) the date of payment.

 

Interest shall be calculated on the basis of a year of 365 days and shall become
payable together with the amount to which it relates.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 4

 

Pre-Closing Filings

 

4.1 Each Party covenants and agrees to, and to cause its Affiliates to:

 

  (a) if required under the law, promptly file, or cause to be promptly filed,
with any Italian or foreign agency and/or authority, or any European Union,
national or local governmental body and/or agency and/or authority, including
but not limited to the competent antitrust authority/ies (hereinafter referred
to as the “Antitrust Authority”), all such notices, applications or other
documents as may be necessary to consummate the transactions contemplated
hereby;

 

  (b) provide a copy to the other Party of any notices, applications or other
documents under (a) above, as well as of receipt of any notice from agency
and/or authority, or any European Union, national or local governmental body
and/or agency and/or authority, within five (5) Business Days of the date of
delivery or receipt, as the case may be; and

 

  (c) thereafter, diligently pursue all consents or approvals from any such
agencies and/or bodies and/or authorities as may be necessary to consummate the
transactions contemplated hereby, keeping each other Party duly and timely
informed about the relevant process.

 

4.2 In the event that not all the required antitrust clearances, if any, are
issued within four (4) months after the date of this Agreement, then either of
the Parties may terminate this Agreement and, in that event, this Agreement
(except for the provisions of Articles 11.9 and 11.10) shall cease to have any
effect and shall no longer be binding on the Parties.

 

4.3 In the event that the Antitrust Authority only approves the transactions
contemplated hereby imposing specific conditions or restrictions, not
satisfactory to Seller or Purchaser, affecting such transactions or any of the
Parties, that Party shall have the right to accept or refuse such conditions or
restrictions. Should the conditions or restrictions be refused by that Party,
the Parties will negotiate in good faith any amendments to this Agreement which
may be necessary to make the transactions contemplated hereby suitable for both
of them, in view of the conditions or restrictions imposed. If a new agreement
is not reached within one month following the date on which the Antitrust
Authority has notified its conditional favorable decision, the affected Party
may choose not to complete the said transactions, without any liability
vis-à-vis the other Party. In this case, this Agreement (except for the
provisions of Articles 11.9 and 11.10) shall cease to have any effect and shall
no longer be binding on the Parties.

 

- 14 -



--------------------------------------------------------------------------------

4.4 Should Purchaser come to the conclusion, that no filings with Antitrust
Authorities are required, then the Purchaser shall make available to the Seller
letters from Purchaser’s counsel stating the non-necessity of any such filings,
by and no later than 10th September 2004.

 

ARTICLE 5

 

Conditions Precedent to Closing

 

5.1 Merger Control Clearances. Closing shall be subject to the condition
precedent that all required merger control clearances are obtained.

 

5.2 Board Approvals. Closing shall be subject to the further conditions
precedent that (a) both management boards (Vorstände) and both supervisory
boards (Aufsichtsräte) of RÜTGERS Aktiengesellschaft and its ultimate parent
company RAG Aktiengesellschaft, as well as the board of directors of the Seller
have all approved this Agreement (the “Seller’s Board Approvals”) and (b) the
Purchaser’s board of directors shall have approved this Agreement (the
“Purchaser’s Board Approval”).

 

5.3 Guarantees. The guarantors as mentioned in the Limited Joinder and Guaranty
shall have executed and delivered such Limited Joinder and Guaranty in the form
attached as Schedule 5.3.

 

5.4 Labor Union Notices and Approvals. The Seller and the Purchaser shall have
notified each labor union required to be notified under any applicable Legal
Requirement and shall have met with such labor unions as required under
applicable Legal Requirements; in particular, the Seller and the Purchaser shall
have fully complied with the procedure provided under Section 47 of Law
428/1990.

 

5.5 Customer and Other Approvals. The written consents, waivers, approvals,
licenses and authorizations of (i) Trenitalia and (ii) of other third parties as
described in Schedule 5.5 shall have been obtained.

 

5.6 Tax Certificate. Seller shall have delivered to Purchaser the certificate
required under Section 10.2.2 of this Agreement.

 

5.7 Further Conditions Precedent to Parties’ Obligation to Close. The Parties’
respective obligation to sell and purchase the Assets and to pay the Purchase
Price and to take the other actions required to be taken by them at the Closing
are subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by the Seller or the Purchaser,
as the case may be, in whole or in part):

 

  (a) The other Party’s representations and warranties in this Agreement shall
have been accurate in all material respects as of the date of this Agreement,
and shall be accurate in all material respects as of the time of the Closing as
if then made (after giving effect to the Supplements to the Schedules in
accordance with Section 6.2).

 

- 15 -



--------------------------------------------------------------------------------

  (b) The covenants and obligations that the other Party is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing, shall
have been duly performed and complied with in all material respects.

 

5.8 Pre-Closing. If all the conditions precedent set forth in Art. 5.1 to 5.6
are fulfilled except the condition precedent in Art. 5.5 (i) (approval of
Trenitalia) and Trenitalia takes the position that it will only conduct the
approval procedure on the basis of a notarial agreement not subject to
conditions precedent except Trenitalia’s approval, then the Parties will execute
such notarial document (and the date on which they will do so shall hereinafter
be referred to as “Pre-Closing”). As soon as that condition precedent under Art.
5.5(i) has been fulfilled, the Parties shall proceed to Closing under Article 7.

 

5.9 Termination. This Agreement may be terminated on written notice by either
the Seller or the Purchaser if the Closing shall have not occurred on or before
the close of business on January 31, 2005, unless such date shall be extended by
the mutual written consent of Seller and Purchaser. A Party shall not have the
right to terminate this Agreement under Art. 5.9 in the event that the failure
to fulfill such conditions precedent shall be due to the failure of that Party
to perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by it prior to the Closing. Upon termination
under Art. 5.9, this Agreement (except for the provisions of Articles 6.4, 6.5,
11.9 and 11.10) shall cease to have any effect and shall no longer be binding on
the Parties.

 

ARTICLE 6

 

Covenants

 

6.1 Conduct of Seller. From and after the date hereof, and until the Closing,
unless otherwise contemplated by this Agreement or consented to by Purchaser in
writing, Seller shall, and shall cause the Subsidiaries to:

 

  (a) conduct the Business in the ordinary and usual course, consistent with
past practices;

 

- 16 -



--------------------------------------------------------------------------------

  (b) pay all accounts and trade payables of the Business when they become due
and payable in the ordinary course;

 

  (c) continue to insure all insured Assets, whether owned or leased, and use,
operate, maintain and repair all such Assets in the ordinary and usual course,
consistent with past practice;

 

  (d) use reasonable efforts to preserve its current business organization, keep
available the services of its officers, employees, self-employed persons,
representatives, suppliers, customers, landlords or any other person or entity
having a material business relationship with the Business;

 

  (e) perform in all material aspects all of its obligations under any Contract
and refrain from doing any act or omitting to do any act, or permitting any act
or omission, that shall cause a breach of any Contract;

 

  (f) maintain and keep the facilities, machinery, equipment and other tangible
Assets in normal operating condition and repair, except for ordinary wear and
tear, in accordance with past practice;

 

  (g) consult with Purchaser regarding all significant developments,
transactions, proposals or agreements relating to the Business and prior to
implementing any material operational decision relating to the Business or the
Assets;

 

  (h) not (i) enter into or assume any material contract, arrangement, license,
lease or other agreement, (ii) enter into or permit any material amendment,
waiver, supplement or modification of any Contract; (iii) grant any increase in
the compensation (including incentive, bonus or severance) of any employee
employed by the Business (other than regularly scheduled increases, which shall
not exceed, in the aggregate, the greater of (A) 5% of such employee’s
compensation prior to the date of this Agreement or (B) any increases according
to applicable collective labor agreements) or enter into any new, or amend any
current, employment agreement, compensation or benefit plan or arrangement or
collective bargaining agreement applicable to any employee of the Business; (iv)
not take any action or omit to take any action that would result in a Material
Adverse Change;

 

  (i) not (i) incur any Liability on the books or records of the Seller or the
Subsidiaries outside the ordinary course of business, consistent with past
practice) or (ii) incur or extend the timing of its payment of any payables or
other due and accrued Liabilities outside of the ordinary course of business;

 

- 17 -



--------------------------------------------------------------------------------

  (j) not make any distribution of assets to its shareholders;

 

  (k) change any payment terms of, or change any payment practices consistent
with past practice; or

 

  (l) grant any Encumbrance upon any of the Assets, except ordinary retention of
title in the case of purchases of Assets.

 

6.2 Notification and Updates to Schedules.

 

  (a) Seller and Purchaser shall promptly notify to each other in writing should
they become aware of the existence or occurrence of any condition which would
make any representation or warranty in this Agreement untrue, any breach of any
covenant of Seller or Purchaser in this Agreement or which might prevent or
delay the Closing.

 

  (b) Attached hereto is Schedule 6.2(b), which includes a column of schedules
to this Agreement entitled “Missing Information” (the “Missing Schedules”).
Seller shall provide complete copies of these Missing Schedules to Purchaser on
or before September 3, 2004. Purchaser shall be entitled to review and object
(but not unreasonably) to any Missing Schedules within five (5) Business Days
after Purchaser’s receipt of such Missing Schedules. Seller shall provide to
Purchaser’s satisfaction revised Missing Schedules within three (3) Business
Days after Seller’s receipt of Purchaser’s objections. Upon the agreement of
Purchaser, the Missing Schedules, (as revised under this Article 6.2(b)) shall
be incorporated into the Schedules to the Agreement. In addition, Schedule 3.6
(the Transfer Agreements) shall be revised and updated as agreed by counsel to
the parties on or before the Closing. Schedule 6.6 shall be updated by September
3, 2004 to include the Subsidiaries’ performance bonds.

 

  (c) Purchaser shall provide Schedule 5.5 to Seller on or before September 3,
2004; provided, that, such Schedule may only include consents where the third
party’s approval is a legal or contractual requirement to the transfer of the
applicable Contract from the Seller to the Purchaser.

 

  (d) Seller shall provide updates of Schedules 3.1(a) (assets), 3.1(b)
(inventory) and 3.1(g) (accounts receivable) (the “Financial Schedules”) to the
Purchaser to reflect changes in those schedules incurred in the ordinary course
of business pursuant to Article 6.1 from the date of this Agreement to the
Closing, which shall automatically be deemed to update and replace the prior
Financial Schedules.

 

- 18 -



--------------------------------------------------------------------------------

  (e) with respect to any other schedules attached to or contemplated under this
Agreement (the “Other Schedules”), Seller may provide updated Other Schedules to
Purchaser from time to time on or before Closing. Purchaser shall be entitled to
review and object (but not unreasonably) to any revised Other Schedule.
Purchaser’s consent shall be required before any revised or updated Other
Schedules shall be incorporated into the Schedules and the Agreement.

 

6.3 No Negotiation. From the date of this Agreement until the end of 31st August
2004, and then again from the moment in which Purchaser communicates to Seller
in writing that Purchaser has obtained Purchaser’s Board Approval, neither the
Seller nor any of its Affiliates shall directly or indirectly solicit, encourage
or discuss any inquiry, proposal or offer from any person or entity relating to
any business combination transaction involving the Seller, the Business or the
Assets, including sale of the Seller’s stock, the merger or consolidation of or
the sale of the Business or any of the Assets (other than in the ordinary course
of business), or participate in any discussions or negotiations relating to any
such transaction or consider the merits of any such transaction.

 

6.4 Board Approvals of Purchaser. If by the close of 19th September 2004
Purchaser neither notifies Seller that it has obtained Purchaser’s Board
Approval nor that Purchaser’s board of directors has disapproved of this
Agreement within the meaning of Article 5.2, then the condition precedent to
Closing consisting in such board approval shall be deemed not to have been
fulfilled, and Purchaser shall pay Seller a compensation of EURO five hundred
thousand (500,000).

 

6.5 Board Approvals of Seller. If Purchaser has obtained Purchaser’s Board
Approval by the close of 19th September 2004, but Seller has neither notified
Purchaser that Seller has obtained all of Seller’s Board Approvals or that
Seller has obtained part of Seller’s Board Approvals and that Seller is not
required to obtain any remaining Seller’s Board Approvals in accordance with
Seller’s and its Affiliates’ organizational documents or under applicable Legal
Requirements by the close of 24th September 2004, then the condition precedent
to Closing consisting in such board approval shall be deemed not to have been
fulfilled, and Seller shall pay to Purchaser a compensation of EURO five hundred
thousand (500.000). In the case of the aforementioned sentence the Seller shall
be bound the following further covenant: Should Seller sell part or all of the
Business (other than sales in the ordinary course of business) to a third party
prior to 30th September 2005, then the Seller shall pay to Purchaser the higher
of (i) € 1 (one) Million or (ii) the excess amount of the gross proceeds of the
sale to the third party over € 28 (twenty eight) million.

 

- 19 -



--------------------------------------------------------------------------------

6.6 Replacement of Performance Bonds. The Seller or the Subsidiaries have in
relation to the Business, provided for certain performance bonds to be issued by
several banks, as shown in the Schedule 6.6, which relate to ongoing obligations
under the Contracts being transferred to the Purchaser under this Agreement.
Purchaser shall use its commercially reasonable efforts (subject to the consent
and approval of the customers of the Business) to replace by Closing these
performance bonds with similar performance bonds, as required under the
respective Contracts being transferred to Purchaser at Closing to which the
performance bonds pertain. In the event that Purchaser is unable to obtain the
consent of any third party to replace any performance bonds (the “remaining
performance bonds”), Seller will continue to maintain the applicable remaining
performance bond until the later of (1) six months from the Effective Date and
(2) the date on which Purchaser is able to obtain a replacement letter of credit
or performance bond. Purchaser shall indemnify and hold Seller harmless for (a)
Seller’s out-of-pocket expenses related to maintaining such remaining
performance bonds and (b) any draws made by the respective third parties on the
remaining performance bonds for reasons or causes which have occurred after the
Closing.

 

6.7 Mutual Cooperation. Each Party shall use its reasonable best efforts and
closely cooperate with the other in order to make the Closing Conditions set
forth in Articles 5.1, 5.3 through 5.6 happen as quickly as possible in
accordance with Art. 7.3.

 

6.8 Access, Investigation and Further Information. Between the date of this
Agreement and the Effective Date, and upon reasonable notices, Seller shall, and
shall cause the Subsidiaries to, afford Purchaser and its representatives and
agents access upon reasonable notice to the Seller’s and the Subsidiaries’
facilities, personnel, books, records, agents, representatives and Seller shall,
and shall cause its Subsidiaries to furnish any information regarding the
Business or the Subsidiaries as the Purchaser may request. In addition, Seller
shall provide to Purchaser on a monthly basis, Seller’s management reports
relating to the Business. On or before August 30, 2004, Seller shall provide to
Purchaser the financial statements of RBV and RAG (as defined in the Limited
Joinder and Guaranty).

 

6.9 Defence against Warranty/Product Liability. Any warranty or product
liability claim related to products of the Business delivered to third parties
prior to Closing will be handled by Purchaser on behalf of the Seller. Any
external costs of Purchaser incurred under this Art. 6.9 will be refunded by
Seller. Any internal direct costs of Purchaser incurred under this Art. 6.9
(such as material, labor and consumable goods) plus a 15% surcharge shall be
refunded by Seller.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE 7

 

Closing

 

7.1 Closing. The Closing shall take place at the offices of KPMG in Milan, Via
Vittor Pisani 25, within five (5) Business Days of receipt by any of the Parties
of the notification of the fulfillment or waiver of the conditions precedent
under Article 5 or on a date mutually agreed by the Parties, but in no event
later than the last day of the month in which the conditions in Article 5 are
satisfied. At Closing the Parties shall take the necessary steps to duly and
validly effect the transfer to Purchaser of the Assets in the form and manners
provided by applicable law provisions.

 

7.2 Closing Actions. At Closing,

 

  (a) the Purchaser and Seller shall execute, substantially in the form shown in
Schedule 3.6, the Transfer Agreement and such other deeds, certificates,
instruments necessary to convey, assign or transfer the Assets and the Assumed
Liabilities in accordance with applicable Legal Requirements;

 

  (b) the Purchaser shall pay to the Seller by irrevocable wire transfer the
Provisional Purchase Price set forth in Article 3.3;

 

  (c) the Seller shall have caused the members of the management boards of ABEX
Rail S.A. (“conseil d’administration”) and of Rütgers Rail GmbH
(“Geschäftsführung”) as nominated by Purchaser five Business Days before Closing
to resign and Seller shall cause the minority shareholders of Abex Rail S.A. to
transfer the shares held by them to the persons notified by Purchaser in writing
five Business Days prior to Closing to Seller;

 

  (d) the Seller shall hold on Purchaser’s timely request a shareholders’
meeting at ABEX Rail S.A. in order to change the company name.

 

  (e) the Seller shall hold a shareholders’ meeting at Rütgers Rail GmbH in
order to change the company name in such a way that it shall no longer contain
the word “Rütgers”.

 

  (f) the Seller shall deliver a certificate that (i) Seller’s representations
and warranties in this Agreement shall have been accurate in all material
respects as of the time of the Closing as if then made, (ii) the covenants and
obligations that the Seller is required to perform or to comply with pursuant to
this Agreement at or prior to the Closing, shall have been duly performed and
complied with in all material respects, and (iii) each consent required under
Section 5.5 remained in effect and has not been withdrawn or otherwise
terminated since date of the Pre-Closing.

 

- 21 -



--------------------------------------------------------------------------------

7.3 Additional Information and Documents. Seller and Purchaser shall, on
request, on and after the Closing, cooperate with one another by providing any
additional information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be necessary for the
Parties or their counsels to consummate or otherwise implement the transactions
contemplated by this Agreement.

 

7.4 Timing and Effectiveness. All of the actions, executions, productions,
remittances and deliveries under the above Articles 7.1, 7.2 and 7.3 provided to
be taken and made at Closing, shall take place simultaneously, meaning that no
action, execution, production, remittance and delivery shall be effective unless
all other actions, executions, productions, remittances and deliveries shall be
fully and regularly performed.

 

ARTICLE 8

 

Representations and Warranties

 

8.1 Representations and Warranties by Purchaser. Purchaser hereby represents and
warrants to Seller as follows, in each case as of the date of this Agreement and
as of Closing:

 

  8.1.1 Organization, Qualification and Corporate Power. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, with corporate powers and authority to own
properties and to conduct its business as currently conducted.

 

  8.1.2 Power and Authority of Purchaser. Purchaser has taken all required
corporate action to enter into this Agreement and to consummate the transactions
contemplated herein.

 

  8.1.3 Binding Effect. This Agreement has been duly executed by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms. Purchaser is not required to give any notice to, make
any filing with, or obtain any authorization, consent or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement, except as contemplated by this Agreement.

 

  8.1.4 Financial capability. Purchaser hereby represents and warrants to have
adequate and sufficient financial capability to carry out the transaction
contemplated herein.

 

- 22 -



--------------------------------------------------------------------------------

8.2 Representations and Warranties by Seller. Seller hereby represents and
warrants to Purchaser as follows, in each case as of the date of this Agreement
and as of Closing, provided, however, that representations and warranties which
are made as of one of those dates only, or as of a different specific date,
shall be true and correct only as of such date:

 

  8.2.1 Organization, Qualification and Corporate Power. Each of Seller and the
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Each of Seller and
the Subsidiaries is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction in which the nature of its business or the
ownership or leasing of its properties requires such qualification.

 

  8.2.2 Power and Authority of Seller. Seller has full power and authority to
enter into this Agreement and to consummate the transactions contemplated
herein.

 

  8.2.3 Binding Effect; No Conflict. This Agreement has been duly executed by
Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement will not (with notice or lapse of time or both)
violate, conflict with or result in a breach of (a) Seller’s or the Subsidiary’s
organizational documents, (b) any Contract or (c) any Legal Requirement
applicable to the Business. Except as set forth in Schedule 8.2.3 none of Seller
nor any Affiliate or any of the Subsidiaries is required to give any notice to,
make any filing with, or obtain any authorization, consent or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

 

  8.2.4 Assets and Operation of Business.

 

  (a) Except as set forth in Schedule 8.2.4 (a), the Assets constitute all of
the assets, tangible and intangible, of any nature whatsoever, necessary to
operate the Business in the manner presently operated by Seller and include all
operating assets of the Business. There are no assets or properties used in the
operation of the Business and owned by any person or entity (including any
Affiliate) other than Seller that will not be transferred, conveyed, leased or
licensed to Purchaser at Closing, except for the leased or licensed assets
specifically listed on Schedule 8.2.4(b) and those which may be subject to
customary title retention agreements listed or arrangements described on
Schedule 8.2.4(b), and except for the case of molds owned by customers. The
Assets

 

- 23 -



--------------------------------------------------------------------------------

are adequate for the purposes for which such assets are currently used or are
held for use, and are in reasonably good repair and operating condition (subject
to normal wear and tear and subject to the practice of Seller to not constantly
keep in working order machines and molds which are, for a certain period of
time, not used) and, to Seller’s Knowledge, there are no facts or conditions
affecting the Assets which could, individually or in the aggregate, interfere in
any material respect with the use, occupancy or operation of the Assets as
currently used, occupied or operated, or their adequacy for such use.

 

  (b) Except for leased or licensed Assets listed on Schedule 8.2.4(b), Seller
owns good and transferable title to all of the Assets free and clear of any
charge, claim, community or other marital property interest, condition,
equitable interest, lien, option, pledge, security interest, mortgage, right of
way, easement, encroachment, servitude, right of first option, right of first
refusal or similar restriction, including any restriction on use (other than
those arising under administrative and general real estate law), transfer,
receipt of income or exercise of any other attribute of ownership
(“Encumbrances”), and at the Closing will transfer all of the Assets to the
Purchaser free and clear of any Encumbrances.

 

  (c) All accounts receivable of the Business are listed on Schedule 3.1 (g) as
of 30th June 2004 and shall be updated as of the Effective Date, which such
Schedule shall include the name of owing party, the amount due, and the date the
amount was billed. All accounts receivable of the Business represent or will
represent valid obligations arising from sales actually made or services
actually performed by Seller or the Subsidiaries in the ordinary course of
business. Except as set forth on Schedule 8.2.4(c), there is no contest, claim,
defense or right of setoff, other than returns in the ordinary course of
business, under any contract with any account debtor of an account receivable
relating to the amount or validity of such account receivable. Seller has no
Knowledge of any fact or circumstance which would result in the incollectability
of any note or account receivable.

 

  (d) All Inventories of the Business are listed on Schedule 3.1(b) as of the
date of 30th June 2004 and shall be updated as of the Effective Date. All
Inventories consist of a quality and quantity usable and, with respect to
finished goods, saleable, in the ordinary course of business of the

 

- 24 -



--------------------------------------------------------------------------------

Business, and do not include obsolete or discontinued items. For purposes of the
foregoing “obsolete” items shall mean any items that have not moved within the
past two years and which are not required to be held under any Contract or
Subsidiary Contract. Except for the cases of customary title retention
agreements and arrangements listed or described on Schedule 8.2.4(b), neither
Seller nor any of the Subsidiary is in possession of any inventory not owned by
Seller or such Subsidiary, including goods already sold. The accruals on the
Financial Statements and on the Effective Date Balance Sheet relating to any
write-down of Inventory was made in accordance with the Accounting Principles,
consistent with past practice.

 

  (e) The Seller and the Subsidiaries have conducted the Business only through
the Seller and the Subsidiaries or their Affiliates and no part of the Business
has been operated by any entity other than Seller and the Subsidiaries or their
Affiliates.

 

  (f) Schedule 8.2.4(f) sets forth, for each Subsidiary, the number of
authorized shares of each class of its capital stock, the number of issued and
outstanding shares of each class of capital stock, and its officers, directors
or other managers (the “Subsidiary Equity Interests”). Seller owns, and as of
Closing shall own all of the issued and outstanding Subsidiary Equity Interests
and shall have, good and valid title to the Subsidiary Equity Interests free and
clear of any claim, right, encumbrance, pledges, charges, security interests,
pre-emptive rights, call rights, other third party rights, assessment or other
adverse interest of any kind and nature whatsoever. Neither Subsidiary owns,
directly or indirectly, any equity or other ownership interest in any other
person or entity, and neither Subsidiary is subject to any obligation or
requirement to provide funds to or make any investment in, any other person or
entity.

 

  8.2.5 Financial Statements.

 

  (a) The pro-forma consolidated Financial Statements have been prepared in
accordance with Italian Accounting Principles, applied on a basis consistent
with the accounting principles used in the preparation of the relevant financial
statements for the preceding financial year (unless otherwise disclosed in the
notes to such financial statements). The other Financial Statements have been
prepared in accordance with applicable national

 

- 25 -



--------------------------------------------------------------------------------

Accounting Principles, applied on a basis consistent with the accounting
principles used in the preparation of the relevant financial statements for the
preceding financial year (unless otherwise disclosed in the notes to such
financial statements). The pro forma consolidated Financial Statements are true
and correct in all material respects, and fairly present the consolidated
financial condition and results of operations of the Business as of, and with
respect to, the financial year ending on, December 31, 2003. The other Financial
Statements are true and correct in all material respects, and fairly present the
financial condition and results of operations of the respective companies as of,
and with respect to, the financial year ending on, December 31, 2003.

 

  (b) Neither Seller nor the Subsidiaries have any Liabilities arising out of or
related to the Business: except as set forth (A) in Schedule 8.2.5 (b), (B) in
the Financial Statements, or (C) which have been incurred in the ordinary course
of business since the Reference Date. Except for the Liabilities listed in the
foregoing sentence neither Seller nor the Subsidiaries have any Liabilities
which will result in a Material Adverse Change.

 

  8.2.6 Product Liability. Except as disclosed under Schedule 8.2.6 hereto, as
of the date hereof,

 

  (a) no product liability claims relating to any products of the Business
exceeding Euro 50,000 in the aggregate are pending, or to the Seller’s
Knowledge, threatened, against the Seller or its Affiliates and, to Seller’s
Knowledge, there is no basis for the same;

 

  (b) the Business has not received any order from any governmental authority to
recall any of the products manufactured and delivered by the Business, and there
is no pending or to Seller’s Knowledge, threatened, investigation by any
governmental authority relating to any of the products manufactured by the
Business; and

 

  (c) the products manufactured and delivered by the Business during the
thirty-six (36) months prior to the date hereof do not have any design or serial
defects which may reasonably be expected to result in any claim or order as set
forth in paragraphs (a) and (b) above.

 

- 26 -



--------------------------------------------------------------------------------

  8.2.7 Subsequent Events.

 

  (a) Except as disclosed under Schedule 8.2.7 (a) hereto, since June 30, 2004
until the Effective Date, the Business has been conducted only in the ordinary
course of business consistent with past practices.

 

  (b) Since June 30, 2004 until the Closing, no Material Adverse Change has
occurred and no event has occurred or circumstance exists that may result in a
Material Adverse Change.

 

  8.2.8 Taxes.

 

  (a) All Tax Returns required to be filed with any Tax Authority with respect
to any Tax Period Before Effective Date by or on behalf of the Business and each
Subsidiary were filed when due;

 

  (b) Neither Seller nor any Subsidiary is involved in any Tax audit or
investigation relating to any Tax Period Before Effective Date.

 

  (c) Seller and each Subsidiary has timely paid all Taxes shown as payable by
it on any valid and enforceable Tax assessment notice issued by any Tax
Authority or on an Tax Return filed by it with any Tax Authority.

 

  8.2.9 Real Property.

 

  (a) Seller owns the real property indicated in Schedule 3.1(m) hereto
(hereinafter referred to as the “Owned Real Property”).

 

  (b) There is no real property leased by Seller and Subsidiaries other than in
Aachen, Barcelona, Essen, Vierzon and Senlis (the last leased until 30th
September 2004) (the “Leased Real Property”), as listed on Schedule 8.2.9(b).
The Seller and the Subsidiaries use no other real property in connection with
the operation of the Business other than the Owned Real Property and the Leased
Real Property.

 

  (c) Title:

 

The Owned Real Property is fully owned by RÜTGERS Rail SpA and duly identified
at the appropriate Land Registries (“Conservatoria dei Registri Immobiliari”)
according to the laws and regulations in force. Except as disclosed under
Schedule 3.1(m) hereto, the Owned Real Property is free and clear of any
mortgage, pledge, lien, encumbrances,

 

- 27 -



--------------------------------------------------------------------------------

privileges, prejudicial registrations, third parties’ rights, pending claims and
liabilities in general, manifest and non-apparent easements, obligations and/or
burdens also connected to town-planning and/or building plans, or other security
interest. Except as disclosed under Schedule 3.1(m) hereto, there are no
outstanding options or rights of first refusal to purchase the Owned Real
Property or any interest therein.

 

  (d) Building Permits and Zoning Procedure:

 

Seller has applied for and validly obtained any and all material building
permits for the existing buildings; to the Seller’s Knowledge, the Real Property
has been built, in all respects, in compliance with any such building permits
and, as of the date hereof, no such building permits have been challenged and/or
no procedure shall have been commenced with the purpose to repeal any building
permit.

 

  (e) Town-planning burdens:

 

RÜTGERS Rail SpA, has paid and borne any primary or secondary town-planning
burdens (“oneri di urbanizzazione primaria e secondaria”), assessed by and, due
to the local Municipality and/or other public authorities and/or to the
authorities involved in the issuance of the building permits. All said
town-planning works affecting Seller have been realized in all material
respects, in compliance with all due provisions in force and the building
permits concerning such works.

 

  (f) Certificates:

 

Except as disclosed under Schedule 8.2.9 (f) hereto, Seller has obtained any and
all certificates required by applicable law provisions, as well as any material
certificate, approval, consent, license, authorization or permit required by law
to opening and running in the Real Property its respective business activities

 

  8.2.10 Litigation

 

  (a) Except as disclosed under Schedule 8.2.10 (a) hereto, as of the date
hereof, none of the Business, the Assets nor the Subsidiaries is subject to any
outstanding injunction, judgment, order, decree or ruling issued by any court,
arbitrators or other governmental authority (“Order”). Except as set forth in
Schedule 8.2.10(a), Seller and each Subsidiary is in compliance with all of the
terms and requirements of each Order and no event has occurred or

 

- 28 -



--------------------------------------------------------------------------------

circumstance exists that is reasonably likely to constitute or result in (with
or without notice or lapse of time) a violation of or failure to comply with any
term or requirement of any Order. Neither the Seller nor any Subsidiary has
received any notice regarding any violation of, or failure to comply with, any
Order.

 

  (b) Except as disclosed under Schedule 8.2.10 (b) hereto, as of the date
hereof, there is no pending or, to Seller’s Knowledge, threatened Proceeding by
or against the Seller or any Subsidiary, that otherwise relates to or may affect
the Business or any of the Assets or the Subsidiaries; or that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated under this Agreement. To
Seller’s Knowledge and except as set forth on Schedule 8.2.10(b), no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.

 

  (c) Except as set forth in Schedule 8.2.10(c), the Business is being
conducted, and the Subsidiaries are, in full compliance with each Legal
Requirement that is applicable to the conduct or operation of the Business, the
ownership or use of the Assets or the Subsidiaries. Neither Seller nor any
Subsidiary has received any notice from any governmental authority or any other
person or entity regarding (A) any violation of, or failure to comply with, any
Legal Requirement or (B) any Liability on the part of the Business or the
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.

 

  8.2.11 Insurance. Schedule 8.2.11 hereto lists all insurance policies to which
Seller or any Subsidiary is a party or which relate to the Business or the
Assets. Such policies are in full force and effect in accordance with their
respective terms and will remain in full force and effect until Closing. The
Seller and the Subsidiaries have not examined which policies end as a
consequence of Closing, and are not liable for the termination of any policy
which expires, by its terms, on the consummation of the transactions under this
Agreement. Neither the Seller nor the Subsidiaries have done or omitted to do
any action which might render such policies or any of them void or voidable. The
maximum provided for in each policy covers the entire value of the insured
assets and is adequate to the insured risks and liabilities. No claim under any
policy of insurance taken out in connection with the Business, or the Assets is
outstanding and there are no circumstances likely to give rise to such a claim.

 

- 29 -



--------------------------------------------------------------------------------

  8.2.12 Licenses and Permits. Except as disclosed under Schedule 8.2.12 hereto,
each Seller and Subsidiary has

 

  (a) all licenses, permits, registrations or other governmental authorizations
which are required or necessary to the conduct of the Business or the Assets or
otherwise applicable to the Subsidiaries;

 

  (b) all of such licenses, permits, registrations and other governmental
authorizations are in full force and effect and shall remain in full force and
effect; and

 

  (c) no violation exists in respect of any such licenses, permits,
registrations and other governmental authorizations, and no Proceeding is
pending or, to the Seller’s Knowledge, threatened against Seller or any
Subsidiary to revoke or limit any such license, permit, registration or other
governmental authorization.

 

  8.2.13 Environmental Matters. Except as disclosed under Schedule 8.2.13
hereto, and with respect to the Business or the Assets (or prior conduct of the
Business by any Seller Party (for purposes of this Section, the term “Seller
Party” includes the Seller, each Subsidiary and any person or entity that was,
in whole or in part, a predecessor to the Seller or the Subsidiaries:

 

  (a) No Seller Party has received notice of actual or threatened Liability
under any Environmental Law from any governmental authority or any other person
or entity and there are no facts or circumstances that could form the basis for
the assertion of any claim against any Seller Party under any applicable
Environmental Law.

 

  (b) No Seller Party has entered into or agreed to enter into, and no Seller
Party intends to enter into, any consent decree or Order, and no Seller Party is
subject to any Order relating to compliance with, or the cleanup of Hazardous
Materials under, any applicable Environmental Law.

 

  (c) No notice, notification, demand, request for information, citation,
summons or order for an administrative or judicial proceeding has been received
by any Seller Party; and no complaint has been filed, no penalty has been
assessed and no Proceeding is pending against or, to the Seller’s Knowledge of
the Seller Parties, threatened by any governmental authority or other person or
entity against any Seller Party arising out of any Environmental Law.

 

- 30 -



--------------------------------------------------------------------------------

  (d) No Seller Party is subject to any Liability, incurred or imposed or based
upon any provision of any applicable Environmental Law or arising out of any act
or omission of any Seller Party, or their employees, agents or representatives
or arising out of the ownership, use, control or operation by any Seller Party
of any plant, facility, site, area or property (including without limitation,
any plant, facility, site, area or property currently or previously owned or
leased by any Seller Party or any waste disposal site not owned, leased or
operated by a Seller Party) from which Hazardous Materials were Released into
the Environment, and there are no facts, events, conditions, situations or set
of circumstances that could reasonably be expected to result in or be the basis
for any such Liability.

 

  (e) No polychlorinated biphenyls, radioactive material, lead,
asbestos-containing material, incinerator, sump, surface impoundment, lagoon,
landfill, septic, wastewater treatment or other disposal system or underground
storage tank (active or inactive) is or has been present at, on or under any
Owned or Leased Real Property or in any Asset or any property now or previously
owned, leased or operated by a Seller Party other than in compliance with
applicable Legal Requirements.

 

  (f) No Seller Party has imported, manufactured, stored, used, operated,
transported, treated or disposed of any Hazardous Materials, other than in
compliance with all applicable Environmental Law.

 

  (g) There has been no environmental investigation, study, audit, test, review
or other analysis conducted, of which any Seller Party has Knowledge, in
relation to any Asset or other property or facility now or previously leased by
any Seller Party has not been made available to Purchaser.

 

The following terms shall have the following meanings for purposes of this
paragraph:

 

  (i) “Environment” means any surface or ground water, drinking water supply,
soil, surface or subsurface strata or medium, and the ambient air.

 

  (ii) “Environmental Law” means any and all Legal Requirements concerning
environmental, health or safety matters (including, but not limited to, the
clean-up standards and practices for Hazardous Materials) relating to buildings,
equipment, or the Environment.

 

- 31 -



--------------------------------------------------------------------------------

  (iii) Hazardous Materials” mean any waste, pollutant, contaminant, hazardous
substance, toxic, ignitable, reactive or corrosive substance, hazardous waste,
special waste, industrial substance, by-product, process intermediate product or
waste, petroleum or petroleum-derived substance or waste, chemical liquids or
solids, liquid or gaseous products, or any constituent of any such substance.

 

  (iv) “Release” or “Released” means to spill, leak, pump, pour, emit, empty,
discharge, inject, escape, leach, dump or dispose into the Environment.

 

  8.2.14 Employees and Self-Employed Persons. Schedule 8.2.14 hereto contains
(a) a list of each employee of the Business and each Subsidiary, (b) each
employment and other contractual arrangements in place with each employee or
consultant of the Business going beyond the employment letter and (c) any
contract or agreement relating to the Business with unions, workers councils and
other employee representatives (hereinafter referred to as the “Collective
Agreements”).

 

  (a) Each employee of the Business and each Subsidiary has been and is
currently managed in full compliance with all applicable Legal Requirements and
all Collective Agreements, and to this regard no Proceedings are pending, or to
Seller’s Knowledge, threatened, against Seller or any Subsidiary before any
court, arbitrator or public authority as of the date hereof.

 

  (b) All social security, taxes and other compulsory contributions required to
be paid by Sellers, any of its Affiliates or the Subsidiaries with respect to
the employees and self-employed persons of the Business have been regularly paid
in full by Seller or its Affiliates or the Subsidiaries and any severance
indemnity and other indemnities due to the employees of the business by Seller,
its Affiliates, or the Subsidiaries in accordance with all applicable Legal
Requirements or national applicable Accounting Principles have been set aside in
reserve accounts and are properly recorded on the Financial Statements in
accordance with national applicable Accounting Principles.

 

  (c)

The value of the aggregate accrued vacation time and pay and accrued bonus pay
of the employees of the Seller and

 

- 32 -



--------------------------------------------------------------------------------

the Subsidiaries does not exceed the amounts accrued in the financial statements
of the Sellers and the Subsidiaries as of June 30, 2004 and on the Effective
Date Balance Sheet. There are no more than 11 employees of the Seller and the
Subsidiaries who have been granted individually negotiated bonus schemes as
described in the Schedule 8.2.14(c).

 

  (d) Except as disclosed under Schedule 8.2.14 (d) hereto, no bonus or
severance shall become due and payable by the Seller or any Subsidiary to any of
their employees and self-employed persons under any Legal Requirement or any
agreement listed on Schedule 8.2.14 as a result of this Agreement or the
consummation of the transaction contemplated herein or otherwise.

 

  (e) Except as disclosed under Schedule 8.2.14 (e) hereto or required under
applicable Legal Requirements, none of the Seller, the Subsidiaries or its
Affiliates has made any pension commitment to any of the current or former
employees of the Business or the Subsidiaries.

 

  (f) Seller and its Subsidiaries (and each of Seller’s Affiliates and
predecessors) have made any and all contributions required to be made by them to
any applicable workers compensation or other funds, including without
limitation, the Italian National Institute for Insurance Against Incidents on
Work.

 

  (g) To Seller’s Knowledge, none of the employees of the Business or the
Subsidiaries has declared his or her intention to terminate employment with the
Business in connection with the consummation of the transactions contemplated
under this Agreement.

 

  (h) Neither Seller nor the Subsidiaries have engaged any consultants or other
individuals to provide services to the Business who should have been classified
or treated as an employee in any way under any applicable Legal Requirement.

 

  (i) No person can claim that he or she is an employee of Seller or the
Subsidiaries, except for those employees listed on Schedule 8.2.14.

 

  8.2.15 Labor Relations. Except as set forth in Schedule 8.2.15 hereto, as of
the date hereof no allegation, charge or complaint of age, disability, sex or
race discrimination or similar charge has been made or threatened in writing
against the Seller or any Subsidiary.

 

- 33 -



--------------------------------------------------------------------------------

Upon execution of this Agreement, the Seller and the Subsidiaries, notified each
labor union required to be notified under any applicable Legal Requirement and
shall meet with such labor unions as required under applicable Legal
Requirements. As of the Closing Date, the Seller shall have fully complied with
the procedure provided under Section 47 of Law 428/1990.

 

  8.2.16 Intellectual Property Rights, Software. The Seller and each Subsidiary
owns or are licensed to use all patents, patent applications, trademarks,
trademark applications, tradenames, tradename applications, know-how, trade
secrets, technologies, and other intellectual property or proprietary rights and
all computer software (including data bases and related documentation)
(hereinafter collectively referred to as the “IP Rights”) which are listed in
Schedule 8.2.16 hereto. The IP Rights listed on Schedule 8.2.16 are owned or
licensed by Seller and the Subsidiaries are in full force and effect and
constitute all of the IP Rights necessary to conduct the Business as it is
currently being conducted. To Seller’s Knowledge no entity is interfering with
or infringing, and no entity has misappropriated any IP Rights owned by Seller
or the Subsidiaries. None of the IP Rights owned by Seller or the Subsidiaries
infringes upon, is in misappropriation of or otherwise conflicts with any
patent, patent application, trademark, trademark application, copyright, trade
secret or other intellectual property right of any third party, and, to Seller’s
Knowledge, none of the IP Rights licensed by Seller or the Subsidiaries
infringes upon, is in misappropriation of or otherwise conflicts with any
patent, patent application, trademark, trademark application, copyright, trade
secret or other intellectual property right of any third party. Except as set
forth in Schedule 8.2.16, no consent or approval of any third party is required
in connection of the transfer of the IP Rights to Purchaser hereunder.

 

  8.2.17 Contract; No Defaults. Schedule 3.1 lists each Contract to which the
Seller is a party and which relates to the Business. Each Contract listed in
Schedule 3.1(e) is in full force and effect and is valid and enforceable in
accordance with its terms. Except for the Contracts listed on Schedules 3.1(e)
there are no other agreements, contracts, commitments or other instruments which
are material to the Business or the Subsidiaries. Except as set forth on
Schedule 8.2.17, Seller and each Subsidiary has at all times been in compliance
with all applicable terms and requirements of each Contract. No event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a breach of, or give the Seller or
any Subsidiary or other person or entity the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel,

 

- 34 -



--------------------------------------------------------------------------------

terminate or modify, any Contract. No event has occurred or circumstance exists
under any Contract that (with or without notice or lapse of time) would cause
the creation of any Encumbrance, on the Assets.

 

8.2.18

 

  (a) Except for the performance bonds listed in Schedule 6.6 and except for the
indebtedness of Seller to Deutsche Bank (which is not being assumed by
Purchaser) which is guaranteed by RÜTGERS AG, none of the obligations or
liabilities of the Business or of Seller or the Subsidiaries incurred in
connection with the operation of the Business is guaranteed by or subject to a
similar contingent obligation of any other entity (including any Affiliate), and
there are no outstanding letters of credit, surety bonds or similar instruments
of Seller, or any of Seller’s Affiliates in connection with the Business or the
Assets. The Subsidiaries do not have any indebtedness (except as set forth on
Schedule 6.6) have not agreed to guarantee any obligation of other person
(including any Affiliates of Seller).

 

  (b) Schedule 8.2.18(b) sets forth the names of the material customers each of
Seller’s (and the Subsidiaries’) friction and interior business during the six
month period ended 30th June 2004 and the twelve-month period ended 31st
December 2003. The amount for which each such customer was invoiced during such
period shall be provided in accordance with Section 6.2. Neither Seller nor any
of the Subsidiaries has received any notice or has any reason to believe that
any significant customer of the Business has any intention to no longer be a
customer of the Seller or its Subsidiaries taking into account the specific
characteristics of the railway business, including for the reason in each case
after the consummation of the transactions contemplated hereby. To the Seller’s
Knowledge, no customer of the Business has otherwise threatened to take any
action described in the preceding sentence as a result of the consummation of
the transactions contemplated this Agreement.

 

  8.2.19 [INTENTIONALLY DELETED.]

 

  8.2.20 Neither Seller nor any Subsidiary has any knowledge of any fact that
has specific application to the Business (other than general economic or
industry conditions) and that may result in a Material Adverse Change that has
not been set forth in this Agreement.

 

  8.2.21 The Subsidiaries have not produced, distributed or sold any asbestos
containing materials nor have they assumed, voluntarily or otherwise, any
Liability for asbestos containing materials from any predecessor company or
other third party.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE 9

 

Damages for the Breach of Seller’s Representations & Warranties,

and certain other Obligations of the Seller

 

9.1 Seller shall indemnify and hold harmless Purchaser against and from any and
all costs, losses, damage, Liabilities and expenses including reasonable
professional fees and out-of-pocket costs of investigation, litigation,
settlement, judgement and interests (hereinafter collectively referred to as the
“Losses”) incurred or suffered by Purchaser arising from or by reason of (i) any
breach of any representation or warranty of Seller contained in this Agreement,
(ii) any breach of any covenant of Seller contained in this Agreement, (iii) any
Excluded Liability, and (iv) from or by reason of any use, on or prior to the
Effective Date, of asbestos by the Business, Seller or the Subsidiaries or their
respective Affiliates or predecessors (including without limitation, products
liability claims and premises liability claims made by any persons).

 

9.2 The Extent and Limits of Seller’s Liability.

 

  9.2.1 General Principles on the Extent and Limits.

 

  (a) No Losses shall give rise to any Liability of Seller if the Purchaser has
not given the Seller first the opportunity to remedy the breach within a
reasonable period of time (which shall be, in any event, no more than 20
Business Days) after such breach was notified to Seller by Purchaser as set
forth by this Agreement.

 

  (b) The Sellers shall not be liable for lost profits incurred by the
Purchaser.

 

  (c) The Sellers’ liability will be subject to the limitations under Section
1227 of the Italian Civil Code.

 

  (d) The Purchaser’s right to indemnity shall in no way be limited by (i) any
inspection, survey, audit and access to books and records of the Business which
the Purchaser may directly or through its consultants have conducted through
Closing; or (ii) the knowledge that the Purchaser may have as of Closing of the
existence of facts, events, omission or documents which may be in breach of the
Seller’s representations and warranties or in any event give rise to the
Seller’s indemnification commitment.

 

- 36 -



--------------------------------------------------------------------------------

  9.2.2 Extent and Limits of the Amount of Seller’s Liability.

 

  (a) Seller shall only be liable to Purchaser for any Losses if the aggregate
amount of the Losses exceeds the sum of Euro Two Hundred Fifty Thousand (250,000
Euro). In the event that the aggregate Losses equal or exceed such amount, then
Purchaser shall be entitled to recover the full amount of such Losses, including
the first 250,000 Euro. Any single Loss or series of related Losses which do not
exceed the amount of Euro 15,000 (Fifteen thousand Euro) shall be disregarded
for the calculation of the aggregate amount of Euro 250,000 basket. The
foregoing limitations shall not apply to (a) any Losses under Art. 9.1(iv), and
no Losses under Art. 9.1 (iv) shall be included in the calculation of the Euro
250,000 basket and (b) any Losses arising out of or related to any Retained
Liabilities.

 

  (b) The maximum amount of Seller’s aggregate liability for Losses is limited
to (i) a cap of EURO fifteen million (€ 15,000,000) for any Losses within the
meaning of Section 9.1 (iv) and Art. 8.2.21 and (ii) an independent cap of EURO
six million (€ 6,000,000) for any other Losses under Article 9.1. The foregoing
limitations shall not apply to any Losses arising out of or relating to Retained
Liabilities.

 

  (c) Any amount(s) due by Seller pursuant to the preceding provisions shall be
reduced by any payment actually received by Purchaser from a third party,
including any insurance company under any applicable insurance policies, in
relation to the subject matter of the relevant claim.

 

  9.2.3 Extent and Limits of the Seller’s Liability in Time. Seller’s
representations and warranties under this Agreement (other than representations
and warranties set forth in Section 8.2.6 (relating to Product Liability),
Section 8.2.8 (relating to Tax matters), Section 8.2.13 (relating to
Environmental matters), Section 8.2.14 (Employees and Self-Employed Persons) and
Section 8.2.15 (Labor Relations), shall survive for a period of twenty-four (24)
months after Closing. The representations and warranties made by Seller in
Sections 8.2.6, 8.2.8, 8.2.13, 8.2.14 and 8.2.15 shall survive for a period of
five years after Closing. The representations, warranties and covenants relating
to asbestos shall survive for 15 years after Closing. Purchaser shall be deemed
to have complied with the respective limitation period, if a written notice
according to Art. 9.3 (a) has been served within such term.

 

- 37 -



--------------------------------------------------------------------------------

9.3 Handling of Third Party Claims. If any event occurs which might give rise to
Seller’s liability under paragraph 9.1 or under any other provision of this
Agreement, the following provisions shall apply:

 

  (a) Within thirty (30) days from the date on which Purchaser has actual
knowledge of a claim for which indemnification may be sought, or, in case of any
claim, action, suit or proceeding asserted or initiated against Purchaser by a
third party (hereinafter referred to as a “Third Party Claim”), within any
shorter term required to enable Seller to participate in the relevant defense
within the applicable period available for an appeal or other legal remedy,
Purchaser shall give written notice to Seller of such claims providing all
reasonable information and documentation relating thereto and shall specify all
amounts the payment of which is requested by Purchaser in connection therewith.

 

  (b) Seller shall have the right to participate in the defense against Third
Party Claims at its own costs. Purchaser undertakes to keep Seller fully and
timely informed of all aspects of the proceedings regarding the Third Party
Claims, and to timely inform Seller of and let Seller participate in all
hearings that may be held in such proceedings and in all meetings that may be
held with the third party or their advisers.

 

  (c) As an alternative to a mere participation in the defense according to
Article 9.3 (b), Seller has the right to decide to control the defense of any
Third Party Claim, designating one or more attorney(s) of its choice, in which
case the Purchaser undertakes to grant such attorney(s) necessary powers;
provided, however, that (i) the Seller’s attorney(s) shall be reasonably
satisfactory to Purchaser and the (ii) the Purchaser shall have the right to
participate in such defense at its own cost and expense.

 

  (d) If the Seller decides to control the defense of a Third Party Claim
pursuant to Article 9.3 (c), (i) such decision will conclusively establish for
purposes of this Agreement that the claims made in that Third Party Claim are
within the scope of and subject to indemnification unless (A) there is no
finding or admission of any violation of Legal Requirement or any violation of
the rights of any person or entity, or (B) the sole relief provided is monetary
damages that are paid in full by the Seller; and (C) the Purchaser shall have no
liability with respect to any compromise or settlement of such Third-Party
Claims. No compromise or settlement of such Third Party Claims may be effected
by the Sellers without the Purchaser’s prior written consent, if such compromise
or settlement could adversely affect the ongoing operations of the Business.

 

  (e) If notice is given to the Seller of the assertion of any Third-Party Claim
and the Seller does not, within thirty (30) days after the Purchaser’s notice is
given, give notice to the Purchaser of its

 

- 38 -



--------------------------------------------------------------------------------

decision (if any) to control the defense of such Third-Party Claim according to
Article 9.3 (c), the Seller keep its right to participate in the defense
according to Article 9.3 (b) but will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Purchaser.

 

  (f) If Seller decides to control the defence, Purchaser shall grant Seller and
its representatives access to all relevant books and records and the premises
and employees of the Purchaser, to the extent reasonably deemed necessary or
appropriate by Seller in connection with the defense and upon reasonable notice
to the Purchaser. In the case of any Third Party Claims relating to any
environmental matters, this shall include Seller’s right to investigate the
premises (including the taking of soil samples or other similar samples).
Irrespective of whether Seller has decided to control the defence according to
Article 9.3 (c) or merely participate in the defense according to Article 9.3
(b) or has made no such decision yet, Purchaser shall regularly inform Seller
about the status of the matter and promptly notify Seller of all material
correspondence or other actions or developments in connection with the Third
Party Claim.

 

  (g) All costs and expenses incurred by Seller in defending the Third Party
Claim shall be borne by Seller.

 

  (h) With respect to Taxes, the following shall apply: if, after Closing, any
Tax Authority informs Purchaser of a proposed audit, assessment, dispute or
other circumstance relating to any Tax with respect to which Seller may incur
any liability under this Agreement, Purchaser shall notify in writing Seller of
such matter. Purchaser’s notice shall be given within ten (10) days after
Purchaser has received the relevant information from the Tax Authority, or at
any earlier date if required to enable Seller to participate in any Tax audit or
to review the relevant Tax assessment within the applicable period available for
an appeal or other legal remedy. If Purchaser has reason to believe that a
payment is to be made by Seller pursuant to any provision hereof, such notice
shall state the amount of any Tax that has to be paid by Purchaser and must be
accompanied by evidence reasonably necessary to determine the fact, amount and
payment by Purchaser of such Tax. Purchaser agrees (i) to give Seller the
opportunity to participate in any audits, disputes, administrative, judicial or
other proceedings related to any Tax for any Tax period prior to the Effective
Date, (ii) to comply with any instructions given by Seller in relation to the
conducting of such proceedings, and (iii) to challenge and litigate any Tax
assessment or other decision of any Tax Authority related to such Tax. In all
other respects, the preceding paragraphs of this Article 9.3 shall apply to the
defence against any Tax assessment or Tax related proceedings.

 

- 39 -



--------------------------------------------------------------------------------

  (i) The failure by Purchaser to comply with any of the obligations under this
Article 9.3 shall release Seller from its indemnification obligation hereunder,
unless such failure by Purchaser did not have any impact on the Losses claimed
by Purchaser.

 

9.4 No Other Remedies.

 

The rights and remedies set forth in this Article 9 and those that may be set
forth elsewhere in this Agreement shall be in lieu of any other right or remedy,
including termination of this Agreement, to the benefit of Purchaser arising
under any applicable law in connection with this Agreement or as a result of (i)
any breach of the representations and warranties, (ii) any breach of a covenant
or other obligation of Seller contained in this Agreement or (iii) for any other
reason.

 

ARTICLE 10

 

Covenants by Seller and Purchaser

 

10.1 Non-Competition. For a period of five (5) years from Closing, Seller will
not, and Seller will cause its Affiliates not to, anywhere in Europe (including
the United Kingdom) or the United States:

 

  10.1.1 participate, acquire, establish, incorporate or in any way own
interests in excess of 5% of any privately held entity or 10 % for any publicly
listed company (either in the position of entrepreneur, shareholder,
quotaholder, associated, investor, partner and or other similar position) in any
entity or activity or business, whether industrial or commercial, which is or
may be in competition with the Business;

 

  10.1.2 solicit the employment or services of individuals who have been
managers, employees of the Business before Closing with the exception of Dr.
Bertrand Falque and with the exception of managers and employees who have
received notice of, or have been offered by the Purchaser, termination of their
employment or who have applied for employment on their own initiative (without
any involvement by Seller) or in response to a general advertisement; or

 

  10.1.3 solicit the business of any person or entity that is a customer of the
Business (if such solicitation is in competition with the Business) or cause any
customer or supplier of the Business to cease doing business with the Business.

 

- 40 -



--------------------------------------------------------------------------------

  10.1.4 Seller agrees that in the event that Seller or any of its Affiliates
breaches any provision under Section 10.1, Purchaser shall be entitled to
liquidated damages of Euro 1 million to compensate Purchaser for such harm
(unless Seller can show that the actual harm is lower than EURO 1 million),
together with additional monetary damages and any other remedy available under
any applicable Legal Requirement. Purchaser agrees that it shall not be entitled
to such liquidated damages until such time that Purchaser has notified Seller in
writing of any violation of Section 10.1 and Seller fails to cure such violation
within 30 days after the date of such notice.

 

10.2 Taxes.

 

  10.2.1 Responsibility for Taxes. The Parties understand and agree that the
Seller shall be liable for all Taxes arising out of the ownership and operation
of the Assets prior to the Closing. The Parties further understand and agree
that the Purchaser shall be liable for all Taxes arising out of the ownership
and operation of the Assets after the Closing. The indemnification obligation of
Seller with respect to the Subsidiaries as set forth in this Section 10.2.1
shall be reduced by any amount accrued with respect to the Subsidiaries in the
Effective Date Balance Sheet. This does not apply to each other Party’s
corporate income taxes and VAT.

 

  10.2.2 Tax Clearance. Seller undertakes to request a certificate from the
competent tax authority on pending tax proceedings and unpaid tax debts (if any)
relating to the Business in accordance with art. 14 of Law Decree n° 472/1997.
Seller undertakes to immediately provide Purchaser with a copy of its request
and of any answers it will receive from the tax authority.

 

  10.2.3 Tax refunds. With regard to the taxes split according to Section 10.2.1
Purchaser shall pay to Seller the amount of any Tax refund relating to any Tax
Period Before Effective Date (except to the extent such refund claim is shown as
an asset in the Effective Date Balance Sheet), and Seller shall pay to Purchaser
the amount of any Tax refund relating to the Tax period after the Effective
Date. Each Party shall notify the other in writing of the receipt of any Tax
refund. Any amount payable pursuant to this paragraph shall be due and payable
within five (5) Business Days after the Tax refund has been received by the
relevant Party. If any Party fails to comply with such obligations, interest at
a rate of 6% per annum shall become due and payable on the relevant amounts,
without prejudice to any other claims of Seller arising from such breach.

 

- 41 -



--------------------------------------------------------------------------------

10.3 Use of the Name and Trademark “RÜTGERS”. Purchaser shall have the right to
use to for a period of six (6) months after the Effective Date the trademark
“RÜTGERS” in connection with the ongoing operation of the Business. As of the
day six month after the Effective Date, Purchaser shall be obliged to refrain
from using the trademark “RÜTGERS” within the Business, except for the use of
the trademark “RÜTGERS” on technical drawings which have been prepared for
specific projects, in which case such use of the trademark “RÜTGERS” may be
continued until the end of the project. Purchaser hereby undertakes to hold
Seller harmless and indemnified against any liability arising from Purchaser’s
misuse, abuse or unlawful use of the name “RÜTGERS” and of the trademark
“RÜTGERS” and/or any other violation of this Article 10.3.

 

10.4 After the Closing Date, Purchaser will afford to Seller and RÜTGERS AG and
their representatives reasonable access at normal business hours, upon
reasonable advance notice, to accounting, financial and other records (and allow
them to make copies thereof at their cost), as well as to other information,
management, employees and auditors of the Business or the Subsidiaries to the
extent necessary for the RÜTGERS Group (or the group of any direct or indirect
shareholder of RÜTGERS AG) in connection with the Effective Date Consolidated
Balance Sheet or any audit, investigation, dispute or litigation or any other
reasonable business purpose. Unless otherwise instructed by Seller, Purchaser
shall keep for no extra consideration, and procure that the Subsidiaries will
keep for no extra consideration, all books and records relating to any period
prior to the Closing Date in accordance with and during the periods required
under applicable Legal Requirements. Purchaser shall give Seller reasonable
notice prior to transferring, discarding or destroying any books or records of
the Sold Business or the Subsidiaries and, if Seller so requests, deliver at
Seller’s cost such books or records to Seller. Seller shall afford Purchaser and
its representatives reasonable access at normal business hours, upon reasonable
advance notice, any records retained by Seller or its Affiliates relating to the
Business or the Subsidiaries. Unless otherwise instructed by Purchaser, Seller
shall keep for no extra consideration, all books and records relating to the
Business and the Subsidiaries in accordance with and during any period required
under applicable Legal Requirements. Seller shall give Purchaser reasonable
notice prior to transferring, discarding or destroying any books or records of
the Business or the Subsidiaries retained by Seller and if Purchaser so
requests, delivery at Purchaser’s cost, such books and records.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE 11

 

Miscellaneous

 

11.1 Entire Agreement. This Agreement, the Schedules and enclosures annexed
hereto, and the documents executed and delivered pursuant hereto, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all other prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof.

 

11.2 Severability. Should any provision, or provisions, of this Agreement for
any reason be, or become, invalid or not capable of performance, in whole or in
part, then the validity of the remaining provisions of this Agreement shall not
be affected thereby. The same applies if this Agreement should fail to provide
for any relevant matter. In lieu of the invalid or inoperable provision, or in
order to provide for an omitted provision, this Agreement shall be applied in a
reasonable manner, which, so far as legally permissible, comes as close as
possible to the application of what the Parties intended or would have intended,
according to the spirit and purpose of this Agreement, had they considered the
matter.

 

11.3 Assignment. This Agreement may not be assigned by operation of law or
otherwise, except for the right of the Seller to assign this Agreement to
RÜTGERS AG or any Affiliate or controlling companies.

 

11.4 Amendments. No amendments to this Agreement shall be valid and binding
unless agreed in writing by the Parties or approved in writing by the Party
against which such amendment should be enforced.

 

11.5 Notices and Other Communications. All notifications, notices, demands or
requests provided for or permitted to be given pursuant to this Agreement must
be in writing. All notices, demands and requests shall be deemed to have been
properly served if given by personal delivery, or if transmitted by facsimile,
or if delivered to Federal Express or other reputable overnight carrier for next
business day delivery, charges billed to or prepaid by shipper, or if sent by
air mail, proper postage prepaid, addressed as follows:

 

If to Seller:

 

RÜTGERS AG

Rellinghauser Strasse 3

D - 45128 Essen

Germany

Attention of: Management Board

Facsimile No.: 0049 (201) 177-2103

 

- 43 -



--------------------------------------------------------------------------------

If to Purchaser:

 

Westinghouse Air Brake Technologies Corporation

1001 Air Brake Avenue

Wilmerding, PA 15148

Attention of: Alvaro Garcia-Tunon/Legal Department

Facsimile No.:001 (412) 825-1333

 

with a copy to:

 

Reed Smith LLP

435 6th Avenue

Pittsburgh, PA 15219

Attn: David L. DeNinno

Facsimile No.: 001 (412) 288-3063

 

Each notice, demand or request shall be effective upon personal delivery, or
upon confirmation of receipt of the applicable facsimile or 1 (one) business day
after delivery to a reputable overnight carrier in accordance with the
foregoing, or upon arrival at the recipient’s address if sent by air mail in
accordance with the foregoing. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall not adversely impact the effectiveness of any such notice, demand or
request. Service by personal delivery upon Purchaser shall be valid only if
delivered personally to an officer of Purchaser.

 

Any addressee may change its address for notices hereunder by giving written
notice in accordance with this Article.

 

11.6 Counterparts. This Agreement may be executed in any number of counterparts,
and each counterpart shall constitute an original instrument, but all such
separate counterparts shall constitute one and the same agreement.

 

11.7 Schedules and Enclosures. The schedules and enclosures referred to herein,
and attached to this Agreement, are incorporated herein by such reference as if
fully set forth in the text hereof.

 

11.8 Interpretation. The masculine, feminine or neuter pronouns used herein
shall be interpreted without regard to gender, and the use of the singular or
plural shall be deemed to include the other whenever the context so

 

- 44 -



--------------------------------------------------------------------------------

requires. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement. Unless otherwise expressly stated herein, all references herein
to articles and paragraphs are to articles and paragraphs in this Agreement and
all references herein to Schedules and Exhibits are to Schedules and Exhibits to
this Agreement. Where, in this Agreement, a Party “shall cause” some other
person or entity to give or do something, or to refrain from doing something,
such Party shall be deemed to have made a promise within the meaning of Article
1381 of the Italian Civil Code.

 

11.9 Costs. Unless otherwise provided in this Agreement, each party hereof shall
bear the costs and expenses of its own legal counsel, advisors and consultants
retained in connection with the negotiations of this Agreement and the
consummation of the transactions contemplated hereby. Stamp duty, registration,
transfer, sales, use, cadastral and mortgage tax, or other taxes applicable to,
imposed upon or arising as a result of the purchase and sale of the Business
pursuant to this Agreement, as well as any notary fees, shall be borne by
Purchaser.

 

11.10 Governing Law; Consent to Jurisdiction and Arbitration.

 

  (a) This Agreement shall be governed and controlled by the laws of Italy,
including, for the avoidance of doubt, Art. 1229 of the Italian Civil Code.

 

  (b) Except for disputes arising under Section 3.4 relating to accounting
matters, all disputes arising under, relating to, or in connection with this
Agreement shall be finally settled under the Rules of the International Chamber
of Commerce by three arbitrators appointed in accordance with said Rules, who
shall be knowledgeable in Italian Law. The proceedings shall be held in the
English language. The seat of the arbitration shall be London, United Kingdom.
The arbitrators shall decide the amount of the prevailing party’s attorney’s
fees and disbursements, and such costs of the prevailing party shall be borne by
the defeated party in proportion to the allocation of the final award by the
arbitrators.

 

(SIGNATURES ON THE FOLLOWING PAGE)

 

- 45 -



--------------------------------------------------------------------------------

SELLER: RÜTGERS RAIL S.p.A. By:  

/s/ Dr. Thomas Altenbach

--------------------------------------------------------------------------------

   

Dr. Thomas Altenbach

Member of the Board

By:  

/s/ Dr. Bertrand Falque

--------------------------------------------------------------------------------

   

Dr. Bertrand Falque

President of the Board

PURCHASER:

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

By:  

/s/ Anthony J. Carpani

--------------------------------------------------------------------------------

    Anthony J. Carpani    

Vice President, Group Executive,

Friction

 

- 46 -